               Case 8:21-bk-10608-ES                   Doc 3 Filed 03/10/21 Entered 03/10/21 13:00:24                                          Desc
                                                        Main Document    Page 1 of 3

      Fill in this information to identify the case:

                        DEA Brothers Sisters LLC
      Debtor name __________________________________________________________________
                                                 Central
      United States Bankruptcy Court for the: ______________________               CA
                                                                     District of _________
                                                                              (State)
                                                                                                                                           Check if this is an
      Case number (If known):   _________________________
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1       A&G Interprise, LLC                 Ana Gladys Huezo                  Partially or    unliquidated                                               Unknown
        1708 Broomwood Drive                424-400-4664                      fully unsecured and disputed                            Unknown at
                                                                                                                                                         at present
        San Jacinto, CA 92582                                                 trust deed                   $453,000                   present

       Franchise Tax Board                                                    Partially or    unliquidated
2                                                                                                                                     Unknown at         Unknown at
       Bankruptcy Section, MS: A-340                                          fully unsecured and disputed                            present            present
       PO Box 2952                                                            recorded lien                $10,882.55
       Sacramento, CA 95812-2952
3      Internal Revenue Service                                               Partially or         unliquidated                       Unknown at           Unknown
       PO Box 7346                                                           fully unsecured       and          $288,981.85           present              at present
       Philadelphia, PA 19101-7346                                            recorded lien        disputed

4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
               Case 8:21-bk-10608-ES                Doc 3 Filed 03/10/21 Entered 03/10/21 13:00:24                                          Desc
                                                     Main Document    Page 2 of 3

    Debtor       _______________________________________________________                       Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff


9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
Case 8:21-bk-10608-ES   Doc 3 Filed 03/10/21 Entered 03/10/21 13:00:24   Desc
                         Main Document    Page 3 of 3
